180 F.2d 357
Mrs. Walter Lane SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 10903.
United States Court of Appeals Sixth Circuit.
February 14, 1950.

Appeal from the United States District Court for the Western District of Tennessee; Marion Speed Boyd, Judge.
Snowden, Davis, Brown, McCloy & Donelson, Memphis, Tenn., for appellant.
John Brown, Memphis, Tenn., Theron L. Caudle, Charles Oliphant, Washington, D. C., for appellee.
Before SIMONS, ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and argument of respective counsel;


2
And the Court being of the opinion that the findings of fact by the District Judge are supported by the evidence and are not clearly erroneous, and that there is no error in his conclusions of law based thereon, 85 F. Supp. 838; Lazier v. United States, 8 Cir., 170 F.2d 521; Sic v. Commissioner, 8 Cir., 177 F.2d 469; Pettit v. Commissioner, 5 Cir., 175 F.2d 195; Baruch v. Commissioner, 11 T.C. 96, affirmed, 2 Cir., 178 F.2d 402.


3
It is ordered that the judgment of the District Court be and is affirmed.